SC 13G UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b) AND (c) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(b) Learning Tree International Inc. Class A Common Stock, Par Value $0.01 Per Share 522015106 (CUSIP Number) December 31, 2004 Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [x] Rule 13d-1(b) [ ] Rule 13d-1(c) [ ] Rule 13d-1(d) CUSIP NO. 522015106 13G Page 2 of 12 Pages 1. Names of Reporting Persons. (entities only): MARATHON ASSET MANAGEMENT (SERVICES) LIMITED, a corporation incorporated under the laws of England and Wales; M.A.M. INVESTMENTS LTD., a Jersey corporation; MARATHON ASSET MANAGEMENT LLP, a limited liability partnership incorporated under the laws of England and Wales, WILLIAM JAMES ARAH, JEREMY JOHN HOSKING and NEIL MARK OSTRER, who disaffirm the existence of any group and who are sometimes collectively referred to as the "Reporting Persons." 2. Check the Appropriate Box if a Member of a Group: (a) [ ] (b) [X] 3. SEC Use Only 4. Citizenship or Place of Organization: United Kingdom / Jersey Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 729,095 7. Sole Dispositive Power 0 8. Shared Dispositive Power 1,114,695 9. Aggregate Amount Beneficially Owned by Each Reporting Person: 1,114,695 10.Check if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] 11.Percent of Class Represented by Amount in Row (9) 6.6% 12.Type of Reporting Person: IA, HC, IN CUSIP NO. 522015106 13G Page 3 of 12 Pages 1. Names of Reporting Persons: Marathon Asset Management (Services) Limited 2. Check the Appropriate Box if a Member of a Group (a) [ ] (b) [X] 3.SEC Use Only 4.Citizenship or Place of Organization United Kingdom Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 101,795 7. Sole Dispositive Power 0 8. Shared Dispositive Power 215,195 9. Aggregate Amount Beneficially Owned by Each Reporting Person 215,195 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] 11. Percent of Class Represented by Amount in Row (9) 1.3% 12. Type of Reporting Person IA CUSIP NO. 522015106 13G Page 4 of 12 Pages 1. Names of Reporting Persons: Marathon Asset Management LLP 2. Check the Appropriate Box if a Member of a Group (a) [ ] (b) [X] 3. SEC Use Only 4. Citizenship or Place of Organization London Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 627,300 7. Sole Dispositive Power 0 8. Shared Dispositive Power 899,500 9. Aggregate Amount Beneficially Owned by Each Reporting Person 899,500 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] 11. Percent of Class Represented by Amount in Row (9) 5.3% 12. Type of Reporting Person IA CUSIP NO. 522015106 13G Page 5 of 12 Pages 1. Names of Reporting Persons M.A.M. INVESTMENTS LTD 2. Check the Appropriate Box if a Member of a Group (a)[ ] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization Jersey Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 729,095 7. Sole Dispositive Power 0 8. Shared Dispositive Power 1,114,695 9. Aggregate Amount Beneficially Owned by Each Reporting Person 1,114,695 1,114,695 shares are deemed to be beneficially owned by MAM Investments Ltd, as a control person of the investment advisor. MAM Investments Ltd disclaims any direct ownership of the shares reported in this schedule 13G. 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] 11. Percent of Class Represented by Amount in Row (9) 6.6% 12. Type of Reporting Person HC CUSIP NO. 522015106 13G Page 6 of 12 Pages 1. Names of Reporting Persons. (entities only): William James Arah 2. Check the Appropriate Box if a Member of a Group: (a) [ ] (b) [X] 3. SEC Use Only 4. Citizenship or Place of Organization: United Kingdom Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 729,095 7. Sole Dispositive Power 0 8. Shared Dispositive Power 1,114,695 9. Aggregate Amount Beneficially Owned by Each Reporting Person: 1,114,695 1,114,695 shares are deemed to be beneficially owned by William James Arah, as a control person of the investment advisor. William James Arah disclaims any direct ownership of the shares reported in this schedule 13G. 10.Check if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] 11.Percent of Class Represented by Amount in Row (9) 6.6% 12.Type of Reporting Person: IN CUSIP NO. 522015106 13G Page 7 of 12 Pages 1. Names of Reporting Persons. (entities only): Neil Mark Ostrer 2. Check the Appropriate Box if a Member of a Group: (a) [ ] (b) [X] 3. SEC Use Only 4. Citizenship or Place of Organization: United Kingdom Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 729,095 7. Sole Dispositive Power 0 8. Shared Dispositive Power 1,114,695 9. Aggregate Amount Beneficially Owned by Each Reporting Person: 1,114,695 1,114,695 shares are deemed to be beneficially owned by Neil Mark Ostrer, as a control person of the investment advisor. Neil Mark Ostrer disclaims any direct ownership of the shares reported in this schedule 13G. 10.Check if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] 11.Percent of Class Represented by Amount in Row (9) 6.6% 12.Type of Reporting Person: IN CUSIP NO. 522015106 13G Page 8 of 12 Pages 1. Names of Reporting Persons. (entities only): Jeremy John Hosking 2. Check the Appropriate Box if a Member of a Group: (a) [ ] (b) [X] 3. SEC Use Only 4. Citizenship or Place of Organization: United Kingdom Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 729,095 7. Sole Dispositive Power 0 8. Shared Dispositive Power 1,114,695 9. Aggregate Amount Beneficially Owned by Each Reporting Person: 1,114,695 1,114,695 shares are deemed to be beneficially owned by Jeremy John Hosking,as a control person of the investment advisor. Jeremy John Hosking disclaims any direct ownership of the shares reported in this schedule 13G. 10.Check if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] 11.Percent of Class Represented by Amount in Row (9) 6.6% CUSIP NO. 522015106 13G Page 9 of 12 Pages Item 1. (a) Name of Issuer Learning Tree International Inc. (b) Address of Issuer's Principal Executive Offices 6053 West Century Boulevard Los Angeles, CA 90045 Item 2. (a) Name of Person Filing (b) Address of Principal Business Office or, if none, Residence (c) Citizenship This Schedule is being filed by Marathon Asset Management (Services) Limited, a corporation incorporated under the laws of England and Wales ("Marathon Limited") whose principal business office is located at Orion House, 5 Upper St. Martin's Lane, London, WC2H 9EA, United Kingdom; M.A.M. Investments Ltd., a Jersey corporation ("M.A.M.") whose principal executive offices are located at Orion House, 5 Upper St. Martin's Lane, London, WC2H 9EA, United Kingdom and Marathon Asset Management LLP ("Marathon LLP"), a limited liability partnership incorporated under the laws of England and Wales whose principal executive offices are located at Orion House, 5 Upper St. Martin's Lane, London, WC2H 9EA, United Kingdom, William James Arah, Jeremy John Hosking and Neil Mark Ostrer. Although this statement is being made jointly by the Reporting Persons, each of them expressly disaffirms membership in any group under Rule 13d-5 under the Securities Exchange Act of 1934, as amended (the ("Exchange Act"), or otherwise. Marathon Limited is a wholly owned subsidiary of M.A.M and as such shares with M.A.M. the voting and dispositive power as to all of the shares beneficially owned by Marathon Limited. Messrs Arah, Hosking and Ostrer are directors and indirect owners of Marathon Limited and owners and Executive Committee Members of Marathon LLP. This Schedule 13G is being filed by Marathon Limited and Marathon LLP, both entities are investment advisers registered under the Investment Advisers Act of 1940 and all of the subject securities have been purchased by them in the ordinary course of their respective businesses as an investment advisor and not with the purpose of effecting change or influencing the control of the issuer or in connection with or as a participant in any transaction having such purpose or effect, including any transaction subject to Rule 13d-3(b) under the Exchange Act. One or more of their advisory clients is the legal owner of the securities covered by this statement. Pursuant to the investment advisory agreements with its clients, Marathon Limited and Marathon LLP each have the authority to direct the investments of its advisory clients, and consequently to authorize the disposition of the Issuer's shares. None of their clients has an interest relating to more than five percent of the class to which this Schedule 13G applies. (d) Title of Class of Securities Class A common stock, par value $0.01 per share (e) CUSIP Number 522015106 CUSIP NO. 522015106 13G Page 10 of 12 Pages Item 3. If this statement is filed pursuant to 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) [ ] An investment adviser in accordance with 240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with 240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [X] Group, in accordance with 240.13d-1(b)(1)(ii)(J).* * This statement is being filed jointly by the Reporting Persons, although each of them expressly disaffirms membership in any group under Rule 13d-5 under the Exchange Act. Item 4.
